DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species D (Fig 8-11b, 14-15), subspecies II (Fig 12a-12c) in the reply filed on December 29, 2020 is acknowledged.
Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 29, 2020.

Claim Objections
Claims 1-9, 11-17 are objected to because of the following informalities:  
Claim 1 end of line 6 should include a semi-colon (;).
Claims 2-9, 11-16 are objected due to their dependency off claim 1. 
Claim 17 should recite “first rod portion” to stay consistent with claim terminology established in claim 1. 
  Appropriate correction is required.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6-9, 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Simpson US 2018/0028234 in view of Sharifi US 2016/0199101.
Regarding Claim 1, Simpson discloses an expandable rod system (Fig 5) comprising: 
a first rod portion (#30) having an internal cavity (Fig 5, internal cavity housing rod #50 and #262); 
a second rod portion (#50) positioned within the internal cavity of the first rod portion (paragraph 78 where a lock assembly #70, seen in Fig 2 can be incorporated into the embodiment of Fig 5 and #72 acts a seal between the outside and internal cavity, where fluid “F” does not escape from the device during use and as such that portion of the second rod in the internal cavity is sealed), and moveable in a first axial direction relative to the first rod portion (in the direction of AA Fig 5, paragraph 78);
 and an osmotic chamber (#261) for receiving an osmotic agent (paragraph 77, can be filled with an osmotic agent such as saline, salty water)(it is noted that applicant is not claiming how the chamber is “osmotic” and by virtue of chamber #261 receiving an osmotic agent, #261 is considered an osmotic chamber) to facilitate movement of the second rod portion to expand the rod system (paragraph 77, pressure from the osmotic agent facilitates movement)
 a lock assembly (#70, paragraph 78) engageable with the second rod portion to prevent the second rod portion from moving in a second axial direction (paragraph 49, 55 prevents translation in a direction opposite to arrow “AA” in Fig 5 ), the lock assembly including a tapered ramped portion (#48, paragraph 55, Fig 2) and a bearing member (#82), the bearing member moveable within the tapered ramped portion (paragraph 54).
Regarding Claim 3, Simpson discloses when compression forces are imparted on the second rod portion, the bearing member is wedged in the tapered ramped portion (Fig 2, paragraph 55 “compress and/or crimp rod 50”). 
Regarding Claim 6, Simpson discloses the bearing member is a ball (#82, paragraph 54 and as seen in Fig 2-3, paragraph 29 “ball bearings”)
Regarding Claim 7, Simpson discloses the second rod portion and the internal cavity are curved (Fig 5, 3, internally curved like a cylinder).
Regarding Claims 8-9, Simpson discloses a pressure relief system, the pressure relief system includes a spring-loaded member (#94, paragraph 56 where it can also be in the form of a coil spring or leaf spring as well). 

Regarding Claim 14, Simpson discloses the second rod portion is continuously moveable relative to the first rod portion (paragraph 77  “constant pressure”). 
Regarding Claim 15, Simpson discloses the second rod portion is moveable at a constant rate (paragraph 77, pressure causes movement of the second rod and the pressure is applied at a  “constant pressure” and thus provides a for a constant rate of movement). 
Regarding Claim 16, Simpson discloses the rod system is configured for implantation on a patient's spinal column (Fig 4, paragraph 1, 77 for spinal disorders). 
Regarding Claim 17, Simpson discloses the first portion is adapted for connection with a first bone and the second rod portion is adapted for connection with a second bone (Fig 4, rods #30 and #50 connect to bone anchors to connect with bone). 
Simpson discloses the internal cavity receives fluid (paragraph 77) does not disclose the second rod portion is sealingly positioned within the internal cavity.
Sharifi discloses a similar expandable rod system (Fig 10) comprising: 
a first rod portion (#40) having an internal cavity (#32); 
a second rod portion (#60) sealingly (portions of the second rod portion sealed  in the internal cavity via o-rings #66, paragraph 33) positioned within the internal cavity of the first rod portion (Fig 5), and moveable in a first axial direction relative to the first rod portion (paragraph 42, expands out from the internal cavity), the internal cavity (#32) filled with fluid (paragraph 35) to expand the system (paragraph 42), where seals (o-rings #66, paragraph 33) helps to seal portions of the internal cavity (paragraph 37).
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Simpson to have the second rod portion sealed in the internal cavity via o-rings in view of Sharifi above because this helps seal portions of the internal cavity and also seals portions of the second rod portion. 

Claim 1-2, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Le WO 2011/116773 in view of Simpson US 2018/0028234.
Regarding Claim 1-2, 18 Le discloses an expandable rod system (Fig 1a-c) comprising: 

a second rod portion (#4) sealingly positioned within the internal cavity of the first rod portion (Fig 1a, membrane #3  surrounds the second rod portion #4 within the internal cavity and acts as a seal, alternatively, o-rings #10 acts as a seal around portions of the second rod portion, page 8 line 24-25), and moveable in a first axial direction relative to the first rod portion (page 19, line 19-22);
 and an osmotic chamber (chamber defined by #3) for receiving an osmotic agent (page 19 lines 8-12, can receive osmotic agents such as sodium chloride) to facilitate movement of the second rod portion to expand the rod system (last paragraph of page 16 into first paragraph of page 17, pressure from the osmotic agent facilitates movement);
 a lock assembly (“anti retraction mechanism” bottom of page 14 into the top of page 15) engageable with the second rod portion to prevent the second rod portion from moving in a second axial direction (last paragraph of page 14 into the first paragraph of page 15).  Regarding Claim 2, 18 Le discloses a semi-permeable membrane (#3) fluidly connected to the osmotic chamber (Fig 1a-1c, as discussed above in claim 1) for allowing fluid from the patient (or water flow) to flow across the membrane and into the osmotic chamber (last paragraph of page 15). 
Le does not disclose the lock assembly including a tapered ramped portion and a bearing member, the bearing member moveable within the tapered ramped portion.
Simpson discloses a similar expandable rod system (Fig 5) comprising: 

a second rod portion (#50) sealingly positioned within the internal cavity of the first rod portion (paragraph 78 where a lock assembly #70, seen in Fig 2 can be incorporated into the embodiment of Fig 5 and #72 acts a seal between the outside and internal cavity), and moveable in a first axial direction relative to the first rod portion (in the direction of AA Fig 5, paragraph 78);
 and an osmotic chamber (#261) for receiving an osmotic agent (paragraph 77, can be filled with an osmotic agent such as saline, salty water) to facilitate movement of the second rod portion to expand the rod system (paragraph 77, pressure from the osmotic agent facilitates movement)
 a lock assembly (#70, paragraph 78) engageable with the second rod portion to prevent the second rod portion from moving in a second axial direction (paragraph 49, 55 prevents translation in a direction opposite to arrow “AA” in Fig 5 ), the lock assembly including a tapered ramped portion (#48, paragraph 55, Fig 2) and a bearing member (#82), the bearing member moveable within the tapered ramped portion (paragraph 54), the tapered ramp portion and bearing member prevents the second rod portion from moving in a second axial direction (direction back towards the internal cavity, paragraph 49).
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the lock assembly of Le to have the lock assembly configuration, including a tapered ramp portion and bearing 

Claims 1-2, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sharifi US 2016/0199101 in view of Le WO 2011/116773 and Simpson US 2018/0028234.
Regarding Claim 1, Sharifi discloses an expandable rod system (Fig 10) comprising: 
a first rod portion (#40) having an internal cavity (#32); 
a second rod portion (#60) sealingly (portions of the second rod portion sealed  in the internal cavity via o-rings #66, paragraph 33) positioned within the internal cavity of the first rod portion (Fig 5), and moveable in a first axial direction relative to the first rod portion (paragraph 42, expands out from the internal cavity);
 and chamber (chamber housing spring #212) having a spring (#212) to facilitate movement of the second rod portion to expand the rod system (paragraph 42, spring pushes piston #216 to compress fluid).
Regarding Claim 11, Sharifi discloses a pump (#200) configured for implantation sub-dermally in a patient (paragraph 43), the pump including the chamber (Fig 10) and being fluidly connected with the internal cavity of the first rod portion (Fig 10, via #220). 
Regarding Claim 12, Sharifi discloses the pump includes a hydraulic fluid chamber (#218) for receiving hydraulic fluid (“fluid” paragraph 41). 
Regarding Claims 1, 11, Sharifi discloses the pump can be an osmotic pump (paragraph 43) but does not disclose the chamber is an osmotic chamber for receiving 
Le discloses an osomotic pump configuration (Fig 1a-c) having an osmotic chamber (chamber defined by #3) for receiving an osmotic agent (page 19 lines 8-12, can receive osmotic agents such as sodium chloride) to facilitate movement of a second rod portion (portion of #4 that extends out from #1, Fig 1a) to expand the rod system (last paragraph of page 16 into first paragraph of page 17, pressure from the osmotic agent facilitates pushes against a piston, other end of #4 located within the osmotic chamber). 
Simpson discloses an expandable rod system (Fig 5) comprising: 
a first rod portion (#30) having an internal cavity (Fig 5, internal cavity housing rod #50); 
a second rod portion (#50) sealingly positioned within the internal cavity of the first rod portion (paragraph 78 where a lock assembly #70, seen in Fig 2 can be incorporated into the embodiment of Fig 5 and #72 acts a seal between the outside and internal cavity), and moveable in a first axial direction relative to the first rod portion (in the direction of AA Fig 5, paragraph 78);
 and an osmotic chamber (#261) for receiving an osmotic agent (paragraph 77, can be filled with an osmotic agent such as saline, salty water) to facilitate movement of the second rod portion to expand the rod system (paragraph 77, pressure from the osmotic agent facilitates movement)

It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the chamber of Sharifi to be an osmotic chamber such that instead of a spring, the osmotic chamber receives an osmotic agent in view of Le above because this provides a known osmotic pump configuration, wherein osmotic agent pushes against a piston to expand the rod system. It is noted that with the modification, the osmotic agent (in view of Le) would replace the spring (#212 of Sharifi) to push the piston (#216) of Sharifi, which then the piston pushes the fluid expand the rod system (paragraph 42 in Sharifi). 
It would have also been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Sharifi as modified to include the lock assembly with the tapered ramp portion and bearing member in view of Simpson above because this preventing the second rod portion from moving in a second axial direction (direction that would contract the rod system), such that the rod system does not contract. 
Regarding Claim 2, Sharifi  as modified discloses a semi-permeable membrane (#3 in Le) fluidly connected to the osmotic chamber (Fig 1a-1c in Le, as discussed above in the modification of claim 1, there would be a semi-permeable membrane #3 to . 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sharifi US 2016/0199101, Le WO 2011/116773 and Simpson US 2018/0028234, as applied to claim 11 above, and in further view of Kercher US 2009/0306717.
Regarding Claim 13, Sharifi as modified discloses a conduit (#220) having an interface (near ref #38, Fig 10) to couple the pump with the internal cavity (see rejection of claim 12 above) of the pump and the internal cavity (Fig 10) but does not disclose a one-way pressure valve to prevent pressure from traveling from the internal cavity to the pump. 
However, Kercher discloses a pump (#170, Fig 10), a conduit (#164) that couples the pump to an internal cavity (#126, Fig 5), the pump provides hydraulic fluid from the pump into the internal cavity to expand the rod system (paragraph 171), a one-way pressure valve (#162) located at the interface of the conduit and internal cavity (Fig 5) to prevent pressure from traveling from the internal cavity to the pump and provides pressure relief (paragraph 59).
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Sharifi as modified to include a one-way pressure valve located at the interface of the conduit in view of Kercher above because this prevents pressure from traveling from the internal cavity to the pump and provides pressure relief.

Allowable Subject Matter
Claims 4-5, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
See PTO 892 for prior art of interest, in particular Westerhoff which discloses an osmotic expandable rod system. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN CHRISTOPHER L MERENE whose telephone number is (571)270-5032.  The examiner can normally be reached on Mon-Fri 8:30 am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




	/JAN CHRISTOPHER L MERENE/           Primary Examiner, Art Unit 3773